Motion by appellant for a further extension of time to perfect his appeal and to continue the stay heretofore granted by order of this court dated January 4, 1962 granted on condition that appellant perfect the appeal and be ready to argue or submit it at the April Term, beginning March 26, 1962; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before March 7, 1962. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.